Exhibit 10.42

POWER PURCHASE AND SALE AGREEMENT BETWEEN

PHELPS DODGE ENERGY SERVICES, LLC AND

EL PASO ELECTRIC COMPANY

This POWER PURCHASE AND SALE AGREEMENT (“Agreement”) is executed as of
December 16, 2005 (the “Execution Date”), by and between PHELPS DODGE ENERGY
SERVICES, LLC, a Delaware limited liability company (“PDES”), and EL PASO
ELECTRIC COMPANY, a corporation organized and existing under the Laws of the
State of Texas (“EPE”) (collectively referred to as “Parties” and individually
referred to as a “Party”).

WITNESSETH:

WHEREAS, PDES holds a thirty-three and one third percent undivided ownership
interest in the Luna Energy Facility, an approximately 570 megawatt (“MW”)
(nominal) combined cycle natural gas-fired electric generation facility located
in Luna County, New Mexico;

WHEREAS, EPE is a regulated utility that generates and distributes electricity
through an interconnected system to approximately 330,000 customers in the Rio
Grande Valley in west Texas and southern New Mexico;

WHEREAS, each Party has obtained from the Federal Energy Regulatory Commission
(“FERC”) and currently holds authorization to sell electric capacity and energy
at market-based rates;

WHEREAS, PDES desires to sell 100 MW of energy from the Luna Energy Facility and
delivered to EPE at the Luna Delivery Point in exchange for EPE selling 100 MW
of energy

 

1



--------------------------------------------------------------------------------

generated by or for EPE and delivered to PDES at the Greenlee Delivery Point, or
in each instance at such other agreed delivery points and quantities; and

WHEREAS, the Parties are willing to perform such energy exchange and provide for
the purchase and sale of additional energy as described herein, subject to the
terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises, covenants, and
agreements set forth herein, the Parties do hereby agree with each other, for
themselves and their successors and assigns, intending to be legally bound, as
follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATIONS

1.1 Definitions. All capitalized terms used herein and not otherwise defined,
whether singular or plural, shall have the respective meanings set forth in
Schedule A attached hereto and incorporated herein.

1.2 Interpretation. In this Agreement, unless the context otherwise requires,
the singular shall include the plural and any pronoun shall include the
corresponding masculine, feminine, and neuter forms. The words “hereof,”
“herein,” “hereto,” and “hereunder” and words of similar import when used in
this Agreement shall, unless otherwise expressly specified, refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Whenever the term “including” is used herein in connection with a listing of
items included within a prior reference, such listing shall be interpreted to be
illustrative only, and shall not be interpreted as a limitation on or exclusive
listing of the items included within the prior reference. Any reference in this
Agreement to “Section,” “Article,” “Appendix,”

 

2



--------------------------------------------------------------------------------

“Exhibit,” or “Schedule” shall be references to this Agreement unless otherwise
stated, and all such Appendices, Exhibits, and Schedules shall be incorporated
in this Agreement by reference. Unless specified otherwise, a reference to a
given agreement or instrument, and all schedules, exhibits, appendices, and
attachments thereto, shall be a reference to that agreement or instrument as
modified, amended, supplemented, and restated, and in effect from time to time.
Unless otherwise stated, any reference in this Agreement to any entity shall
include its permitted successors and assigns, and in the case of any
Governmental Authority, any entity succeeding to its functions and capacities.

1.3 Construction. In the event of a conflict between the text of this Agreement
and any Schedule, Appendix, or Exhibit, the terms of this Agreement shall
prevail. Each Party acknowledges that it was active in the negotiation and
drafting of this Agreement and that no Law or rule of construction shall be
raised or used in which the provisions of this Agreement shall be construed in
favor of or against either Party because one is deemed to be the author thereof.

ARTICLE 2

EFFECTIVE DATE, TERM AND, TERMINATION

2.1 Effective Date. This Agreement shall become effective upon execution by the
Parties and obtaining from any Governmental Authorities any necessary approvals,
if any.

2.2 Initial and Subsequent Terms. The Initial Term of this Agreement shall
commence on the later to occur of (i) the Commercial Operation Date of the Luna
Energy Facility, or (ii) the Effective Date. The Initial Term shall terminate at
11:59 p.m. Mountain Standard Time on December 31, 2021. Thereafter, this
Agreement shall automatically extend

 

3



--------------------------------------------------------------------------------

for additional terms of one (1) year each (each a “Subsequent Term”), unless
either Party provides written notice of its decision to terminate the Agreement
at the end of the existing Initial Term or Subsequent Term. Such written notice
of termination shall be provided to the other Party not less than fifteen
(15) calendar months prior to the end of the then effective Initial Term or
Subsequent Term.

2.3 Termination. This Agreement may be terminated by either Party in accordance
with Section 7.2 or Section 8.4. No termination shall become effective until the
Parties have complied with all Laws applicable to such termination.

ARTICLE 3

ENERGY EXCHANGE

3.1 PDES’ Obligation to Sell and Deliver Energy at the Luna Delivery Point.

3.1.1 PDES shall generate or cause to be generated 100 MW from the Luna Energy
Facility and shall sell and deliver to EPE (and EPE shall purchase and receive)
such energy at the Luna Delivery Point, or such other point as may be agreed by
the Parties.

3.1.2 Notwithstanding any other provision of this Agreement, PDES shall not
take, sell, exchange, transfer, or consume energy from the Luna Energy Facility
unless and until it has satisfied its sale and delivery obligations prescribed
by Article 3; provided, however, that for the period commencing upon the
Effective Date and ending at 12:00 a.m. Mountain Standard Time on May 31, 2008,
PDES may first generate or cause to be generated from the Luna Energy Facility
not more than 80 MW to serve its current load commitments (the “Current Load
Commitment Sale”) and that during such period PDES shall sell and deliver to EPE
all energy

 

4



--------------------------------------------------------------------------------

(not to exceed 100 MW absent the written agreement of the Parties) PDES
generates or causes to be generated from the Luna Energy Facility in excess of
the Current Load Commitment Sale.

3.2 EPE’s Obligation to Sell and Deliver Energy at the Greenlee Delivery Point.
In exchange for the energy that PDES delivers to EPE in accordance with
Section 3.1, EPE concurrently shall sell and deliver to PDES (and PDES shall
purchase and receive) at the Greenlee Delivery Point, or such other point as may
be agreed by the Parties, a quantity of energy identical to the quantity of
energy sold and delivered by PDES pursuant to Section 3.1.

3.3 Obligations in the Event of a Failure to Deliver Energy.

3.3.1 If a Party fails to deliver or receive all or a part of the energy that it
is required to deliver or receive under Section 3.1 or Section 3.2, then the
other Party shall suspend delivery or receipt of the same amount of energy that
the former Party failed to deliver or receive. Except as provided in Section 3.5
and Section 4.2, a Party’s exclusive remedy for the other Party’s failure to
deliver or receive energy under Section 3.1 or Section 3.2 this Agreement shall
be the remedy prescribed by this Section 3.3.1.

3.3.2 If a forced or unplanned outage or other event precludes a Party from
fulfilling its sale and delivery obligations under Article 3, its delivery
obligation shall be excused and it shall provide immediate Notice of such outage
or event to the other Party including, to the extent practicable, a description
of the nature and estimated duration of such outage or event and, when feasible,
shall provide further Notice of the time at which it will be able to resume
delivery or receipt.

 

5



--------------------------------------------------------------------------------

3.3.3 If an unforced or planned outage or other event will preclude a Party from
fulfilling its sale and delivery obligations under Article 3, its delivery
obligations shall be excused and it shall provide the other Party Notice of the
nature and estimated duration of such outage or other event as soon as is
reasonably practicable and, when feasible, shall provide further Notice of the
time at which it will be able to resume delivery or receipt.

3.4 Mutual Agreement of Different Quantities of Exchange. Subject to the
provisions of Section 3.1.2, PDES may offer to sell and deliver to EPE at the
Luna Delivery Point (or such other point as the Parties may agree) energy in
quantities of less than 100 MW that PDES generates or causes to be generated
from the Luna Energy Facility. In such event, EPE shall sell and deliver to PDES
at the Greenlee Delivery Point (or such other point as the Parties may agree) an
identical quantity of energy. Upon agreement, quantities of greater than 100 MW
may be sold and exchanged pursuant to the terms of this Agreement.

3.5 Equitable Relief. The Parties acknowledge that any breach or violation of
Section 3.1.2 by PDES or Section 3.2 by EPE may subject the other Party to
irreparable harm and that the remedies prescribed by Section 3.3.1 and
Section 4.2 may be inadequate to compensate the non-breaching Party’s resulting
losses and damages. The Parties therefore agree that, in addition to the
remedies prescribed by Section 3.3.1 and Section 4.2, the non-breaching Party
shall be entitled to seek specific performance or injunctive relief to compel
performance under, or to prevent or curtail any breach or violation of,
Section 3.1.2 or Section 3.2, subject to all applicable requirements for
obtaining such equitable relief under Law, but without the necessity of the
posting of a bond or other security as a condition precedent to such relief.

 

6



--------------------------------------------------------------------------------

3.6 Purchase and Sale of Additional Energy. Notwithstanding PDES’ failure to
deliver all or any part of the energy referenced in Section 3.1:1, if, in the
sole opinion of PDES, the Luna Energy Facility is operational and available to
serve load, EPE shall have the right to dispatch PDES’ interest of the Luna
Energy Facility and purchase, for an agreed price, up to 100 MW of firm energy
per hour (or such additional energy as is necessary to satisfy the minimum
operating characteristics of the Luna Energy Facility) at the Luna Delivery
Point (or such other point as the Parties may agree), less the quantity of
energy, if any, delivered by PDES under Section 3.1.1 subject to the following:

3.6.1 the price for such energy shall not exceed the greater of: (i) the market
price for such energy at the Palo Verde hub or Four Comers hub, whichever is
greater, or (ii) the sum of (a) PDES’ incremental cost of providing such energy,
inclusive of start-up costs, fuel and fuel transportation costs, variable
operations and maintenance costs, environmental credit costs, and all other
direct operating costs of producing such energy, plus (b) an adder of 5% of
PDES’ non-fuel incremental costs referenced in clause (a);

3.6.2 EPE’s right to purchase energy under Section 3.6 shall be subject to PDES’
obligations under the Current Load Commitment Sale; and

3.6.3 all energy purchased and sold pursuant to Section 3.6 shall be separate
and distinct from energy sold and exchanged under Section 3.1 and Section 3.2
and shall not affect, alter, or modify the Parties’ respective obligations to
exchange energy under Section 3.1 through Section 3.4 or the computation and
assessment of the energy purchase and sale exchange fee under Section 4.1 or the
minimum annual bill under Section 4.2.

 

7



--------------------------------------------------------------------------------

ARTICLE 4

ENERGY PURCHASE AND SALE FEE

4.1 Energy Purchase and Sale Exchange Fee. In consideration for their mutual
obligations to sell and deliver electric energy, PDES shall pay to EPE an energy
purchase and sale exchange fee of $2.05 per megawatt hour (“MWh”) for each MWh
of energy delivered by EPE under Section 3.2 or Section 3.4 up to a maximum of
700,000 MWh per calendar year. PDES shall have no obligation to pay any fee or
charge to EPE for energy deliveries by EPE in excess of 700,000 MWh. EPE shall
invoice PDES monthly for amounts due under this Section 4.1.

4.2 Minimum Annual Bill. Within ten (10) Days following the end of each calendar
year during the Initial Term and any Subsequent Term of this Agreement, EPE
shall calculate the total amount of energy delivered to PDES under Section 3.2
(the “Total MWh Delivered”). EPE shall also calculate the total number of hours
that it failed to make deliveries under Section 3.3 (the “Total Hours of
Nondelivery”); provided that the Total Hours of Nondelivery shall not include
any period during which EPE suspended delivery of energy pursuant to
Section 3.3.1. EPE shall then determine the Total Adjusted MWh Delivered by
adding to the Total MWh Delivered the product of 45.662 and the Total Hours of
Nondelivery. In the event the Total Adjusted MWh Delivered is less than 400,000
MWh (the “Base Amount”), PDES shall pay EPE a lump sum amount equal to $2.05
multiplied by the difference between the Base Amount and the Total Adjusted MWh
Delivered. Notwithstanding the foregoing, PDES shall not be obligated to pay EPE
any amount under this Section 4.2 for the calendar year 2006.

 

8



--------------------------------------------------------------------------------

4.3 Billing and Payment. Within twenty (20) Days following the end of each
month, each Party shall render to the other Party an invoice setting forth all
charges and amounts due hereunder. On or before the tenth (10th) Day after the
invoice date, or if such tenth (10th) Day is not a Business Day, the immediately
following Business Day (the “Due Date”), a Party owing money shall pay the
amount due stated on the invoice. Overdue payments shall accrue interest at the
Interest Rate from and including the Due Date to, but excluding, the date
payment is received by EPE.

4.4 Payment Disputes and Billing Audits. If a Party disputes amounts shown on
the invoice or the methodology for deriving such amounts, such Party shall on or
before the Due Date (i) pay to the other Party the greater of the undisputed
amount or the amount of the most recent prior month’s undisputed invoice, but
not in excess of the invoice subject to dispute, and (ii) furnish such other
Party a written explanation specifying the amount of and the basis for the
dispute. Within ten (10) Business Days of dispute resolution, the Party owing
money shall pay the other Party the amount owed and interest thereon at the
Interest Rate from the date such amount was originally paid or due through and
including the Day immediately preceding the date such amount is paid or refunded
to the other Party. Each Party has the right, at its sole expense, during normal
working hours, and upon ten (10) Business Days Notice, to audit books and
records of the other Party that relate to the foregoing information. Such audit
rights shall extend for a period of one (1) year beyond the date of the
applicable invoice, and no adjustment for any invoice or payment will be made
unless objection to the accuracy thereof was made prior to the expiration of
such one-year period. The Party subject to the audit will be entitled to review
the audit report and supporting materials.

 

9



--------------------------------------------------------------------------------

ARTICLE 5

SCHEDULING OF ENERGY

5.1 Scheduling. PDES and EPE shall coordinate and schedule energy for delivery
pursuant to Article 3 on a day-ahead basis in accordance with all applicable
WECC scheduling practices or the applicable scheduling practices of any
successor independent system operator (“ISO”) or regional transmission
organization (“RTO”) or other organization with authority to administer
scheduling and use of the applicable transmission system (jointly with ISOs and
RTOs, an “Independent Transmission Operator”). In addition, subject to Sections
3.3.2 and 3.3.3 and the operating capabilities of the Facility (including
applicable ramp rates), EPE may dispatch and schedule the Luna Energy Facility
pursuant to Section 3.6 on other than a day ahead basis provided it does so in
accordance with all applicable WECC scheduling practices or the applicable
scheduling practices of any successor Independent Transmission Operator.

ARTICLE 6

INADVERTENT ENERGY

6.1 Inadvertent Energy. The Parties shall exercise reasonable commercial efforts
to minimize any difference between the amount of energy provided by PDES
pursuant to Section 3.1 and the amount of energy provided by EPE pursuant to
Section 3.2. In the event a Party receives more energy than it provides under
Section 3.1 or Section 3.2, the Party receiving the energy shall repay such
energy in kind at a mutually agreeable time and in a manner that is consistent
with all applicable NERC, WECC, and Independent Transmission Operator rules
regarding the payback of inadvertent energy. Not later than five (5) Business
Days after the last day of each month, the Parties shall communicate with each
other to confirm the amount, if

 

10



--------------------------------------------------------------------------------

any, of energy provided by each Party to the other Party for such month and to
establish a schedule for the repayment of any energy imbalance.

6.2 Energy Imbalance Audits. Each Party shall, upon ten (10) Business Days
Notice, make available to the other Party books of account and other records
relating to this Agreement, including those that support the amount energy
provided to the other and documentation of payment of any energy imbalances
pursuant to Section 6.1. Either Party may, at is sole discretion and expense,
audit or examine such books and records. Each Party shall furnish the other
Party with such summaries or counterparts of such records as may be necessary to
satisfy applicable regulatory requirements. Notwithstanding any other provision
of this Agreement, any documents concerning energy exchanges or sales pursuant
to this Agreement shall be final, and shall not be subject to adjustment for any
reason, unless a Party has provided Notice to the other Party that it believes
such documents are in error not later than one (1) year from the date of the
invoice corresponding to the applicable energy exchange or sale.

6.3 Modification of Energy Imbalance Settlement Practices. In the event that
WECC or any successor Independent Transmission Operator should adopt energy
imbalance settlement practices that differ materially from the practices
described in Section 6.1 including, without limitation, the payment of energy
imbalance penalties or fees, the Parties shall, through their duly authorized
representatives, convene to discuss and assess in good faith appropriate
modifications to Section 6.1 that address and fairly apportion responsibilities
for the financial or other settlement of energy imbalances.

 

11



--------------------------------------------------------------------------------

ARTICLE 7

REGULATORY APPROVALS

7.1 FERC Approval. In the event that a Party elects or is required to file the
Agreement with FERC (for acceptance or for informational purposes), the Parties
shall use good faith efforts to agree on the form and substance of the filing;
provided that either Party may file the Agreement with FERC five (5) days after
providing a draft of the filing to the other Party for its review. An affected
Party shall have the rights and remedies prescribed by Section 7.2 if FERC or
any other Governmental Authority (i) rejects this Agreement or, as a condition
precedent to its acceptance, requires, or in the reasonable estimation of such
Party may require, any amendment(s) or modification(s) to this Agreement or
other condition(s) to such acceptance that will or may result in a material
adverse consequence(s) to such Party, (ii) denies or revokes the market based
rate authority of either Party, and such denial or revocation applies ab initio
or retroactively to include this Agreement, or (iii) takes other action that
makes performance of this Agreement impossible for such Party or otherwise
results in a material adverse effect on such Party.

7.2 Obligation to Meet to Reform Agreement. If any of the events set out in
Section 7.1 occurs, the Parties shall meet within five (5) Business Days of such
event and shall use commercially reasonable efforts to reform this Agreement in
an agreed manner, or to take other agreed actions which provide each Party with
economic or other benefits which are substantially equivalent to those set forth
in this Agreement. If such negotiations do not result in an agreed solution
within thirty (30) Days (or such longer period as the Parties may agree in
writing), then this Agreement shall be terminated without liability to either
Party other than for payment of amounts accrued or due through the date of
termination.

 

12



--------------------------------------------------------------------------------

ARTICLE 8

DEFAULT

8.1 Events of Default. “Event of Default” shall mean the occurrence of any of
the following events with respect to a Party (the “Defaulting Party,” the other
Party being the “Non-Defaulting Party”):

8.1.1 the failure by the Defaulting Party to make, when due, payment of any
amount required under this Agreement if such failure is not remedied within five
(5) Business Days after written Notice of such failure is given to the
Defaulting Party by the Non-Defaulting Party (the “Notice of Default”); provided
however, that (i) a Party shall not be in default of its payment obligations
under Article 4 if it timely complies with the provisions of Section 4.4, and
(ii) neither Party shall be in default of any other payment obligation under
this Agreement if on or before the applicable Due Date it (a) pays the
undisputed amount, and (b) furnishes the other Party a written explanation
specifying the disputed amount and basis for such dispute;

8.1.2 any representation or warranty of the Defaulting Party pursuant to this
Agreement that is false or misleading in any material respect when made or
deemed made and was known by the Defaulting Party to have been so at the time
made or deemed made unless (a) the fact, circumstance, or condition that is the
subject of such representation or warranty has been remedied by the Defaulting
Party such that the representation and warranty is correct within twenty
(20) Days after the Notice of Default has been given to the Defaulting Party,
and (b) such cure removes any adverse effect on the Non-Defaulting Party of such
fact, circumstance, or condition being otherwise than as first represented; and

 

13



--------------------------------------------------------------------------------

8.1.3 the failure by the Defaulting Party to perform or observe any material
obligation or covenant set forth in this Agreement (other than obligations that
are otherwise specifically covered in this Section 8.1 as a separate Event of
Default), and such failure is not cured within thirty (30) Days after the Notice
of Default is given to the Defaulting Party.

8.2 Cumulative Remedies. All rights, options, and remedies of the Parties
contained in this Agreement shall be construed and held to be cumulative, and no
one of them shall be exclusive of the other. Unless otherwise limited by the
terms of this Agreement, the Parties shall have the right to pursue any and one
or all remedies, including but not limited to, (a) the Non-Defaulting Party may
terminate this Agreement in accordance with Section 8.4, or (b) the
Non-Defaulting Party may exercise any other remedy available at Law or in
equity.

8.3 No Waiver in Event of Default. Pursuit by either Party of any remedy to an
Event of Default shall not constitute a forfeiture or waiver of any amount due
from the Defaulting Party or of any damages occurring by reason of the violation
of any terms, provisions, or conditions of this Agreement. No waiver of any
Event of Default shall be deemed or construed to constitute a waiver of any
other violation or breach of any of the terms, provisions, or conditions of this
Agreement. Failure to enforce one or more of the remedies available upon the
occurrence of an Event of Default shall not constitute a waiver of that Event of
Default or any subsequent Event of Default.

8.4 Early Termination. In the event an Event of Default occurs during the
Initial Term or any Subsequent Term, the Non-Defaulting Party may (a) terminate
this Agreement by providing Notice to the Defaulting Party establishing a
termination date at least one (1) Day

 

14



--------------------------------------------------------------------------------

after the opportunity to cure the Event of Default has expired without the
Defaulting Party having cured the Default.

ARTICLE 9

TITLE, RISK OF LOSS, INDEMNIFICATION,

LIMITATION OF LIABILITY, AND

MITIGATION OF DAMAGES

9.1 Title, Risk of Loss, and Indemnification. Each party warrants that the
energy it will deliver under this Agreement is free and clear of all liens,
Claims, and encumbrances arising prior to its respective delivery point
specified in Article 3. Title and risk of loss to the energy to be delivered by
PDES under this Agreement shall transfer from PDES to EPE at the Luna Delivery
Point or such other point as may be agreed by the Parties. Title and risk of
loss to the energy to be delivered by EPE under this Agreement shall transfer
from EPE to PDES at the Greenlee Delivery Point or such other point as may be
agreed by the Parties. Notwithstanding any limitation or exclusion prescribed by
Section 9.2 or any other provision of this Agreement, each Party shall indemnify
and hold harmless the other Party, its directors, officers, employees, agents,
and contractors for, against, and from any and all Claims for personal injury
(including mental anguish), death, or damage to the property of any third
party(s) arising from or out of (i) the negligence (including strict liability
in tort), gross negligence, or willful misconduct of the indemnitor, its
Affiliates, or their respective directors, officers, employees, agents,
contractors, or (ii) any event, circumstance, act, or incident first occurring
or existing during the period when title to the energy is vested in the
indemnitor; provided, however, the obligations prescribed by this sentence shall
not apply to the proportionate extent such Claims are determined to be
attributable to the negligence (including

 

15



--------------------------------------------------------------------------------

strict liability in tort), gross negligence, or willful misconduct of the
indemnitee, its Affiliates, or their respective directors, officers, employees,
agents, or contractors.

9.2 Limitation of Remedies, Liability, and Damages. The Parties confirm that the
express remedies and measures of damages provided in this Agreement satisfy the
essential purposes hereof. For breach of any provision for which an express
remedy or measure of damages is prescribed, (i) such express remedy or measure
of damages shall be the sole and exclusive remedy, (ii) the obligor’s liability
shall be limited as set forth in such provision, and (iii) all other remedies or
damages at law or in equity are waived. If no remedy or measure of damages is
expressly provided herein, the obligor’s liability for any breach of this
Agreement shall be limited to direct actual damages only, such direct actual
damages shall be the sole and exclusive remedy, and all other remedies or
damages at law or in equity are waived. Except for Claims for indemnification
for third party Claims under Section 9.1, each to which the provisions of this
Section 9.2 shall not apply, neither Party shall be liable to the other Party or
its Affiliates for consequential, incidental, punitive, exemplary, or indirect
damages, lost profits or other business interruption damages, by statute, in
tort or contract, or otherwise. It is the intent of the Parties that the
limitations herein imposed on remedies and the measure of damages be without
regard to the cause or causes related thereto, including the negligence of any
party, whether such negligence be sole, joint or concurrent, or active or
passive. To the extent any damages required to be paid hereunder are liquidated,
the Parties acknowledge that the damages are difficult or impossible to
determine, otherwise obtaining an adequate remedy is inconvenient, and the
liquidated damages constitute a reasonable approximation of the harm or loss.

 

16



--------------------------------------------------------------------------------

9.3 Duty to Mitigate. Each Party agrees that it has a duty to mitigate damages
and covenants that it will use commercially reasonable efforts to minimize any
damages it may incur as a result of the other Party’s performance or
non-performance of this Agreement.

ARTICLE 10

DISCLAIMER OF WARRANTIES

10.1 DISCLAIMERS. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, EACH PARTY ON
BEHALF OF ITSELF, ITS AFFILIATES, AND EACH OF THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, AND CONTRACTORS HEREBY NEGATES AND DISCLAIMS ANY
AND ALL EXPRESS, IMPLIED, OR STATUTORY WARRANTIES, WHETHER WRITTEN OR ORAL, WITH
RESPECT TO THE ENERGY TO BE DELIVERED UNDER THIS AGREEMENT INCLUDING, WITHOUT
LIMITATION, ANY AND ALL WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, CONFORMITY TO MODELS OR SAMPLES, COURSE OF DEALING OR USAGE OF TRADE,
OR OTHERWISE.

ARTICLE 11

FORCE MAJEURE

11.1 Force Majeure. If a Party is rendered unable by Force Majeure to carry out,
in whole or part, its obligations hereunder and such Party gives Notice and full
details of the event to the other Party as soon as practicable after its
occurrence, then during the pendency of such Force Majeure, but for no longer
period, the obligations of the Claiming Party (other than obligations to make
payments then due or becoming due with respect to prior performance) shall be
suspended; provided, however, a suspension shall (i) be of no greater scope and
of no

 

17



--------------------------------------------------------------------------------

longer duration than is required by the Force Majeure, and (ii) shall not
suspend or otherwise affect PDES’ obligation to pay the minimum annual bill
prescribed by Section 4.2. The Claiming Party shall provide immediate Notice of
such Force Majeure event or circumstance and, if such Notice in made orally, the
Claiming Party shall further provide written Notice within two (2) Business Days
thereafter. Such Notice(s) to the other Party shall include, to the extent
practicable, a description of the nature and estimated duration of such Force
Majeure event or circumstance. The Party affected by the Force Majeure shall
remedy the Force Majeure with all reasonable dispatch; provided, nothing herein
shall require PDES and EPE to exchange energy at points other than the Luna
Delivery Point and Greenlee Delivery Point, respectively, in accordance with
their respective obligations in Article 3, unless otherwise agreed by the
Parties.

ARTICLE 12

TAXES

12.1 Taxes. A Party delivering energy under this Agreement shall pay or cause to
be paid all taxes imposed by any Governmental Authority (“Taxes”) on or with
respect to such energy prior to the applicable delivery point. A Party receiving
energy under this Agreement shall pay or cause to be paid all Taxes on or with
respect to such energy at and from such delivery point (other than ad valorem,
franchise, or income Taxes that are related to the sale of energy and are,
therefore, the responsibility of the delivering Party). In the event a Party is
required by Law to pay or remit Taxes that are the other Party’s responsibility
hereunder, the Party responsible for such Taxes shall promptly reimburse the
paying or remitting Party for such Taxes. Notwithstanding the provisions of
Article 12 or any other provision of this

 

18



--------------------------------------------------------------------------------

Agreement, a Party shall not be liable for or obligated to pay any Taxes for
which it is exempt under Law.

12.2 Cooperation. Each Party shall use reasonable efforts to implement the
provisions of and to administer this Agreement in accordance with the intent of
the Parties to minimize all Taxes, so long as neither Party is affected by such
efforts.

ARTICLE 13

ANCILLARY FEES

13.1 Ancillary Service Fees and Charges. As of the Execution Date, neither Party
is cognizant of any ancillary service fees or charges applicable in connection
with the energy to be delivered under Article 3. Notwithstanding the preceding
sentence, each Party shall be solely responsible for payment of any and all
ancillary service fees and charges that may be assessed in connection with its
obligation to deliver energy to the applicable delivery point referenced in
Article 3.

ARTICLE 14

MISCELLANEOUS

14.1 Representations and Warranties. Each Party represents and warrants to the
other Party that: (a) such Party has the full power and authority to execute,
deliver, and perform this Agreement and to carry out the obligations
contemplated hereby; (b) the execution and delivery of this Agreement by such
Party and the carrying out by such Party of the obligations contemplated hereby
have been duly authorized by all requisite corporate (or, if applicable,
partnership) action, and this Agreement has been duly executed and delivered by
such Party and constitutes the legal, valid, and binding obligation of such
Party, enforceable

 

19



--------------------------------------------------------------------------------

against it in accordance with the terms hereof, subject as to enforceability of
remedies to limitations imposed by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws relating to or affecting the enforcement of
creditor’s rights generally and general principles of equity; (c) other than the
authorization provided for under Section 14.1(f), there is no authorization,
consent, approval or order, or notice to or registration, qualification,
declaration, or filing with any Governmental Authority, is required as of the
Execution Date for the execution, delivery, and performance by such Party of
this Agreement or the carrying out by such Party of the obligations contemplated
hereby, other than regulatory and similar approvals needed pursuant to
Article 7; (d) none of the execution, delivery, and performance by such Party of
this Agreement, the compliance with the terms and provisions hereof, and the
carrying out of the obligations contemplated hereby, conflicts or shall conflict
with or result in a breach or violation of any of the terms, conditions, or
provisions of any Law in effect as of the Execution Date or the charter document
(or partnership agreement, if applicable), as amended or by-laws, as amended, of
such Party or any applicable order, writ, injunction, judgment, or decree of any
Governmental Authority against such Party or by which it or any of its
properties is bound, or any loan agreement, indenture, mortgage, bond, note,
resolution, contract or other agreement, or instrument to which such Party is a
party or by which it or any of its property is bound, or constitutes or shall
constitute a default thereunder or shall result in the imposition of any lien
upon any of its property; (e) there are no legal or arbitral proceedings, or any
proceedings by or before any Governmental Authority, now pending or (to the
knowledge of such Party) threatened against such Party or any of its
subsidiaries that if adversely determined, could reasonably be expected to have
a material adverse effect on such Party’s ability to perform its obligations
under this Agreement, and (f) each Party currently

 

20



--------------------------------------------------------------------------------

holds and will exercise reasonable diligence to continue to maintain throughout
the term of this Agreement, authorization from FERC to sell capacity and energy
at market-based rates.

14.2 Governing Law. The validity, interpretation, and performance of this
Agreement and each of its provisions shall be governed by the Laws of the State
of New York, excluding its conflicts of law rules.

14.3 Relationship of the Parties. Nothing in this Agreement shall be deemed to
constitute either Party a partner, agent, or legal representative of the other
Party or to create any fiduciary relationship between the Parties.

14.4 Not for Benefit of Third-Parties. Except as otherwise expressly provided
herein, this Agreement and each and every provision thereof is for the exclusive
benefit of the Parties hereto and is not for the benefit of or enforceable by
any third-party.

14.5 Notice. Except as otherwise provided in this Agreement, all Notices under
this Agreement shall be in writing and be effective upon delivery if delivered
by (i) hand, (ii) certified or registered United States Mail postage prepaid, or
(iii) facsimile, provided that service by facsimile after 5:00 p.m. local time
of the recipient shall be deemed delivered on the following Business Day, as
follows:

 

 

(i)

if Notice is to PDES:

Phelps Dodge Energy Services, LLC

c/o Phelps Dodge Corporation

One North Central Avenue, l7/F

Phoenix, Arizona 85004-2306

Attention: Choi Lee

Facsimile: 602-366-7315

 

 

(ii)

if Notice is to EPE

 

21



--------------------------------------------------------------------------------

El Paso Electric Company

Attention Steven T. Buraczyk

123 W. Mills Avenue

El Paso, Texas 79901

Facsimile (915) 521-4751; and

if the Notice is sent for the purpose described in Article 8, Section 2.2,
Section 11.1 or this Section 14.5, with a copy to:

El Paso Electric Company

Office of the General Counsel

123 W. Mills Avenue

El Paso, Texas 79901

Facsimile (915) 521-4747.

Each party may change its address for purposes of Notice under this Agreement by
Notice complying with this Section 14.5.

14.6 Waiver. The failure of either Party to insist upon strict performance of
any of the terms and conditions of this Agreement, or to exercise or delay the
exercise of any rights or remedies provided by this Agreement or by Law, or the
acceptance of all or part of the energy delivered under this Agreement shall not
release the other Party from any of the responsibilities or obligations imposed
by Law or by this Agreement and shall not be deemed a waiver of any right of the
other Party to insist upon strict performance of this Agreement.

14.7 Cooperation. PDES and EPE shall each assist the other in fulfilling and
discharging the responsibilities assumed under this Agreement. This general
undertaking of mutual assistance shall not be deemed to replace or modify in any
respect the specific responsibilities and obligations of PDES and EPE as
described in this Agreement.

14.8 Amendments. This Agreement may be amended only by a written instrument duly
executed by each of the Parties.

 

22



--------------------------------------------------------------------------------

14.9 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon any respective successors and assigns (as may be permitted by
Section 14.10) of the Parties.

14.10 Assignment. Except as provided in this Section 14.10, this Agreement shall
not be assigned by either Party without the prior written consent of the other
Party hereto, which consent shall not be unreasonably withheld or delayed. No
consent shall be required in connection with the assignment or transfer to any
financing institution or investor (and their collateral assignees), in each
instance solely as security for loans. Further, no consent shall be required in
connection with the assignment or transfer of this Agreement (i) between PDES
and any commonly controlled subsidiary or Affiliate of PDES, or (ii) between EPE
and any commonly controlled subsidiary or Affiliate of EPE, so long as (a) such
assignment or transfer is consistent with applicable Law, (b) the assignment or
transfer is of all rights and obligations under the Agreement, and (c) the
assignee or transferee has the same or better creditworthiness as the assigning
Party in the reasonable opinion of the non-assigning Party. Any assignee or
transferee of the rights of any Party shall agree in writing to be bound by and
subject to all the provisions and conditions of this Agreement to the same
extent as though such assignee or transferee were the original Party under this
Agreement. The assignment or transfer of any rights under this Agreement shall
be effective when the assignee or transferee agrees in writing to assume all of
the obligations of the assignor or transferor and to be bound by all of the
provisions and conditions of this Agreement. Any assignment which does not
comply with the provisions of this Section 14.10 shall be null and void. Each
Party agrees to execute any consent to assignment and such other documents in
connection with any assignment to lenders (or its assignee) as such lenders may
request; provided, however, that neither Party shall be

 

23



--------------------------------------------------------------------------------

obligated to consent to any assignment or other related documentation that
materially increases its obligations hereunder or materially decreases its
rights and benefits hereunder.

14.11 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

14.12 Further Assurances. From time to time during the term of this Agreement,
PDES and EPE shall execute such instruments and other documents, upon the
request of the other Party, as may be necessary or appropriate to carry out the
intent of this Agreement.

14.13 Designation of Contacts. EPE shall designate in writing to PDES, from time
to time, the person or persons to be contacted at EPE concerning the
implementation of this Agreement. PDES shall designate in writing to EPE, from
time to time, the person or persons representing PDES to be contacted concerning
the implementation of this Agreement.

14.14 Severability. Any provision declared or rendered unlawful by any
Governmental Authority or deemed unlawful because of a change in Law will not,
to the extent reasonable and practicable, affect the remaining lawful
obligations under this Agreement, and the Parties shall use reasonable efforts
to reform this Agreement in order to give effect to the original intent of the
Parties.

14.15 Headings Not to Affect Meaning. The descriptive headings of the various
Articles and Sections of this Agreement have been inserted for convenience of
reference only and shall in no way modify or restrict any of the terms or
provisions hereof.

 

24



--------------------------------------------------------------------------------

14.16 Integration. This Agreement prevails over prior communications between the
Parties or their representatives concerning these matters. This Agreement is
integrated and contains the entire agreement between the Parties, and no
representations, warranties, or promises have been made or relied on by any
Party other than those set forth in this Agreement.

14.17 Standard of Review. The Parties agree that the Agreement does not contain
a rate change or substitution provision. Absent the agreement of all Parties to
any proposed change, the Parties agree that the standard of review for changes
to any provision of this Agreement specifying the rate(s) or other material
economic terms and conditions agreed to by the Parties herein, whether proposed
by a Party, a non-Party, or FERC acting sua sponte, shall be the “public
interest” standard of review set forth in United Gas Pipe Line Co. v. Mobile Gas
Service Corp., 350 U.S. 332 (1956) and Federal Power Commission v. Sierra
Pacific Power Co., 350 U.S. 348 (1956)(the “Mobile-Sierra” doctrine).

14.18 Survival. The provisions of Articles 1,4,9, 10, 12, 13, and 14 and
Sections 6.2, 8.2, and 8.3 shall survive the termination of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

25



--------------------------------------------------------------------------------

The Parties have executed and delivered this POWER PURCHASE AND SALE AGREEMENT
on the Execution Date, in multiple counterparts to be construed as one contract,
intending to be legally bound as of the Execution Date and effective as of the
Effective Date.

 

PHELPS DODGE ENERGY SERVICES, LLC

By:

 

/s/ CHOI LEE

 

Signature

Name:

 

Choi Lee

Title:

 

Vice President

Date:

    

EL PASO ELECTRIC COMPANY

By:

 

/s/ FERNANDO GIREUD

 

Signature

Name:

 

Fernando Gireud

Title:

 

Vice President

Date:

 

December 15, 2005

By:

 

/s/ GARY HEDRICK

 

Signature

Name:

 

Gary Hedrick

Title:

 

CEO & President

Date:

 

December 15, 2005

 

26



--------------------------------------------------------------------------------

SCHEDULE A

DEFINITIONS

“Affiliate” - shall mean, for any specified entity, any other entity directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified entity. For purposes of this definition, “control”
when used with respect to any entity shall mean the power to direct the
management and policies of such entity, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Business Day” - shall mean any Day other than (i) Saturday, (ii) Sunday,
(iii) any Day that is a legal holiday, or (iv) a Day on which banking
institutions in New York City, New York are authorized by Law or other
governmental action to close.

“Claim” or “Claims” - shall mean any and all claims, demands, and actions
arising from, in connection with, or in any way related to this Agreement
(including the performance or non-performance thereof) and any and all resulting
losses, damages, costs, expenses (including reasonable attorneys’ fees), whether
incurred by settlement, judgment, decree, or otherwise, and whether such claims,
demands, or actions are threatened, asserted, or filed prior or subsequent to
the termination of this Agreement.

“Claiming Party” - shall have the meaning given to it in the definition of Force
Majeure.

“Commercial Operation Date” - shall mean March 1, 2006.

“Day” - shall mean a twenty-four (24) hour period, commencing at one (1) minute
prior to 12:01 a.m. (Mountain Standard Time) of each calendar day and ending at
one (1) minute after 11:59 p.m. (Mountain Standard Time) of such calendar day.

“Defaulting Party” - shall have the meaning set forth in Section 8.1.

 

Schedule A

Page 1



--------------------------------------------------------------------------------

“Due Date” - shall have the meaning set forth in Section 4.3.

“Effective Date” - shall have the meaning set forth in Section 2.1.

“Event of Default” or “Default” - shall have the meaning set forth in
Section 8.1.

“Execution Date” - shall mean the date on which the Parties executed this
Agreement, which also appears on page one of the Agreement.

“FERC” - means the Federal Energy Regulatory Commission.

“Force Majeure” - shall mean an event not anticipated as of the Effective Date,
which is not within the reasonable control of the Party (or in the case of third
party obligations or facilities, the third party) claiming suspension (the
“Claiming Party”), which is not the result of negligence of the Claiming Party,
and which by the exercise of due diligence the Claiming Party, or such third
party, is unable to prevent, overcome, or obtain or cause to be obtained a
commercially reasonable substitute therefor. Force Majeure may include, but is
not restricted to: acts of God; fire; civil disturbance; labor dispute; labor or
material shortage (unless caused by the Claiming Party’s failure to exercise
reasonable diligence to secure such materials); sabotage; action or restraint by
court order or public or Governmental Authority (so long as the Claiming Party
has not applied for or assisted in the application for, and has opposed where
and to the extent reasonable, such government action); provided, that the
following shall not constitute Force Majeure: (i) the loss of a Party’s markets
or a Party’s inability economically to use or resell the energy purchased, sold,
or exchanged hereunder; or (ii) a Party’s ability to sell energy to a market at
a more advantageous price. Notwithstanding anything herein to the contrary,
nothing in this Agreement shall obligate either Party to settle any strike or
other labor dispute.

“Governmental Authority” - shall mean any federal, state, or local governmental
or regulatory authority, administrative agency, commission, department, board,
or court that has

 

Schedule A

Page 2



--------------------------------------------------------------------------------

jurisdiction over either of the Parties to the Agreement, the Luna Energy
Facility, or the subject matter of the Agreement.

“Greenlee Delivery Point” (also known as the “Phil Young substation”) - means
that certain 345 kilovolt (“kV”) substation located in Greenlee County, Arizona.

“Initial Term” - shall have the meaning set forth in Section 2.2.

“Interest Rate” - shall mean the rate per annum equal to the lesser of (i) the
highest interest rate allowed by Law, or (ii) two percent (2%) plus the prime
rate, as stated in the Wall Street Journal on the date payment is due.

“kV” - means kilovolt.

“Law” - shall mean any applicable constitutional provision, statute, act, code,
or law (including, but not limited to, any environmental law, regulation, rule,
ordinance, order, decree, ruling, proclamation, resolution, judgment, decision,
declaration, or interpretive or advisory opinion or letter) of a Governmental
Authority.

“Luna Delivery Point” - means that certain 345 kilovolt (“kV”) substation
located approximately 1.5 miles north of Deming, New Mexico.

“Luna Energy Facility” - shall means the approximately 570 MW (nominal) combined
cycle natural gas-fired electric generation facility located in Luna County, New
Mexico that as of the Execution Date is owned jointly by PDES, Tucson Electric
Power Company, and PNMR Development and Management Corporation.

“MW” - means megawatt.

“MWh” - means megawatt hour.

“NERC” - means the North American Electric Reliability Council, and any
successor organization.

 

Schedule A

Page 3



--------------------------------------------------------------------------------

“Non-Defaulting Party” - shall have the meaning set forth in Section 8.1.

“Notice” - shall mean any notice, request, consent or other communication
provided by one Party to the other Party in accordance with Section 14.5.

“Notice of Default” - shall have the meaning set forth in Section 8.1.1.

“Subsequent Term” - shall have the meaning set forth in Section 2.2.

“Taxes” - means all federal, state, and local taxes, fees, governmental charges,
and assessments, presently or hereafter imposed on the energy exchanged
hereunder, but excluding taxes imposed on net income.

“Total Adjusted MWh Delivered” - shall have the meaning set forth in
Section 4.2.

“Total Hours of Nondelivery” - shall have the meaning set forth in Section 4.2.

“Total MWh Delivered” - shall have the meaning set forth in Section 4.2.

“WECC” - means the Western Electricity Coordinating Council, a regional
organization within NERC.

 

Schedule A

Page 4